The opinion of the court was delivered by
Van Syckel, J.
This certiorari brings up for review the proceedings and return of surveyors of the highways in laying out a public road in the township of South Amboy, in Middlesex county. The return must be set aside for the following reasons :
1. Because no assessment of damages is made to the relators. The road as laid out crosses the said railroad at right angles, intersecting its tracks and station grounds and platform at right angles. Yet the return says that “ the road does not pass over lands of any individual or corporation, and therefore no assessment is made.” State v. Garretson, 3 Zab. 388; State v. Runyon, 4 Zab. 256.
2. The railroad station and station-house are not shown upon the map returned by the surveyors. Hoffman v. Rodman, 10 Vroom 252; State v. Hulick, 8 Vroom 70.
3. The surveyors were ordered to meet on the 31st of October, 1885, and they met on January 16th, 1886, and proceeded to lay out the road, without having made legally the intermediate adjournments.
4. The public road is laid across the road-bed and tracks of the prosecutor, within five hundred feet from other public roads which cross the said railroad, contrary to the act of March 25th, 1881. Rev. Sup., p. 874, § 10.
On account of engagements in the Circuit, Mr. Justice Parker took no part in the decision of this case.